Bischoff, J.
(concurring). There is not the slightest suggestion in the record that the defendant company was chargeable with a breach of its contract to carry the plaintiff. That contract gave him no absolute right to transportation without change from one car to another; and it appears beyond question that the change of cars was but an incident to the defendant’s performance of the contract, unattended with any actual delay. As the case was developed upon the proofs, an award of damages to the plaintiff, even nominal in amount, could not be justified upon any theory of law; and, if it be assumed that he had a cause of action, certainly the recovery was excessive, because it included items of damage due to his willful persistence in the matter of incurring damages.
If there was a breach of contract and injury was threatened, 'it was the plaintiff’s duty to use reasonable efforts toward the reduction of his damages (Hale Dam., § 29, and cases cited) ; but, so far as the proof indicates,' every item of damage which he claimed was traceable wholly to his own invitation of injury.
I agree that the judgment should be reversed and a new trial ordered, with costs to appellant to abide the event.
Judgment reversed and new trial ordered, with costs to appellant to abide event.